Opinion by
Head, J.,
In cases of this character, if the trial court be asked to enter a compulsory nonsuit or direct a verdict in favor of the defendant, such action must be predicated on the whole of the plaintiff’s case in its entirety. It is often true that certain statements made by a plaintiff, if viewed alone and apart from the body of his evidence, might warrant such action by the court. But it has been many times held that even if the plaintiff’s own evidence be contradictory, then the question of the meaning of it, as a whole, must be submitted to the jury and the court would not be warranted in declaring, as matter of law, that the plaintiff was guilty of contributory negligence or had voluntarily chosen to take the risk of a danger so obvious and imminent that no reasonable person would accept such a chance.
*67These remarks we think fairly illustrate the character of the question before us and indicate why the action of the court cannot be said to have been erroneous. There ivas evidence the plaintiff was youthful and inexperienced ; that he was put to work by the defendant’s servant at a task usually performed only by skilled and experienced employees. Although he had been working about the boiler shop as an apprentice for some time and had seen skilled men at work using a light, there was some doubt whether or not he comprehended the reason why such light should be used and realized the danger of assuming to do the work he Avas told to do without the use of such light. Being unable to procure a light, he attempted to perform the task assigned to him without it. As a result a flying chip of steel struck him in the eye and the sight of that eye was destroyed.
Being of opinion the learned trial judge could not have Avithdrawn the case from the consideration of the jury, Ave discover no error in the manner in which it was submitted. The assignments of error are overruled.
Judgment affirmed.